Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00645-CV

                                      IN THE MATTER OF T.A.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-JUV-02850
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 9, 2013

AFFIRMED

           T.A. appeals the trial court’s judgment revoking his community supervision, asserting the

trial court committed fundamental error by: (1) failing to admonish him regarding the immigration

consequences of his plea of true to violations alleged in the State’s motion to revoke; and (2)

revoking his community supervision based on a motion to revoke that was filed before his

community supervision was transferred to district court. We affirm the trial court’s judgment.

                                              BACKGROUND

           The State filed an original petition alleging T.A., a juvenile, engaged in delinquent conduct,

and a grand jury certified the petition with regard to two counts of indecency with a child and two

counts of aggravated sexual assault. The State waived and abandoned all counts except one count
                                                                                     04-12-00645-CV


of aggravated sexual assault. Pursuant to a plea bargain, T.A. pled true to this count and, on

November 2, 2009, was assessed a ten year determinate sentence which was probated for ten years.

       In October of 2010, the State filed a motion to transfer the determinate sentence probation

to an appropriate adult district court. The motion stated that T.A.’s date of birth was November

21, 1992, and he was currently seventeen years of age. The motion further stated that section

54.051 of the Texas Family Code allowed the court to continue T.A.’s probation after his 18th

birthday and to transfer his supervision to an appropriate adult district court for the remainder of

his probation period. After a hearing, the trial court signed an order on November 5, 2010,

transferring T.A.’s supervision to an adult district court on November 21, 2010, which was T.A.’s

18th birthday.

       On February 22, 2012, the State filed a motion to revoke T.A.s’ community supervision,

alleging numerous violations of the conditions of his community supervision. On July 13, 2012,

the State filed a nunc pro tunc motion, noting that the order transferring T.A.’s supervision to an

adult district court had transposed T.A.’s name in the style of the order to A.T. A hearing was

held on the State’s motions on August 17, 2012. The trial court granted the nunc pro tunc motion

and corrected the style of the prior order transferring T.A.’s community supervision. T.A. pled

true to two of the alleged violations, and the trial court revoked his community supervision and

sentenced him to ten years’ imprisonment.

                                        TRANSFER ORDER

       In his second issue, T.A. contends the trial court “committed fundamental error in revoking

the appellant’s adult probation on August 17, 2012, based upon a motion to revoke the appellant’s

adult probation filed on February 22, 2012, when the record demonstrates that the appellant’s

probation was not transferred until an order to that effect was signed and entered on August 17,

2012.” After T.A. filed his brief, the State requested a supplemental clerk’s record containing the
                                                -2-
                                                                                                     04-12-00645-CV


trial court’s order signed on November 5, 2010, transferring T.A.’s probation as of November 21,

2010. The supplemental clerk’s record containing the trial court’s order was subsequently filed in

this court. T.A.’s second issue is moot.

                                                ADMONISHMENTS

         In his first issue, T.A. contends the trial court committed fundamental error in failing to

admonish him regarding the immigration consequences of his plea under article 26.13(a)(4) of the

Texas Code of Criminal Procedure. “[I]n the context of revocation proceedings,” however, “the

legislature has not … required the court to … admonish the defendant pursuant to 26.13.”

Gutierrez v. State, 108 S.W.3d 304, 309-10 (Tex. Crim. App. 2003); see also Harris v. State, 505
S.W.2d 576, 578 (Tex. Crim. App. 1974) (holding article 26.13 admonishments “do not apply in

revocation of probation proceedings); Lanum v. State, 952 S.W.2d 36, 39 (Tex. App.—San

Antonio 1997, no pet.) (same). Accordingly, T.A.’s first issue is overruled. 1

                                                   CONCLUSION

         The trial court’s judgment is affirmed.

                                                           Catherine Stone, Chief Justice




1
  We note that T.A. was not entitled to the article 26.13 admonishment when he entered his original plea as a juvenile.
See In re J.D., No. 04-12-00792-CV, 2013 WL 3486826, at *1 (Tex. App.—San Antonio July 10, 2013, no pet. h.).
We also note that the clerk’s record contains a determinate sentence report establishing that T.A. is a United States
citizen. Even when a trial court is required to admonish a defendant regarding the immigration consequences of his
plea under article 26.13, a failure to so admonish a defendant is harmless when the record reflects that the defendant
is a United States citizen. See VanNortrick v. State, 227 S.W.3d 706, 709 (Tex. Crim. App. 2007); Cain v. State, 947
S.W.2d 262, 264 (Tex. Crim. App. 1997); In re J.D., 2013 WL 3486826, at *1.

                                                         -3-